Citation Nr: 1115988	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  05-04 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to December 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from August 2004 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefits sought on appeal.  The Veteran appealed those decisions, and the case was referred to the Board for appellate review.

A hearing was held on February 6, 2006, by means of video conferencing equipment with the appellant in Lincoln, Nebraska, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In November 2008, the Board issued a decision denying entitlement to service connection for diabetes mellitus, bilateral hearing loss, and tinnitus. The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a November 2009 Order, the Court vacated the November 2008 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

The Board subsequently remanded the case for further development in August 2010.  That development was completed, and the case was referred to the Board for appellate review.

The issues of entitlement to service connection for diabetes mellitus and erectile dysfunction will addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Bilateral hearing loss did not manifest during service or within one year thereafter and has not been shown to be causally or etiologically related to the veteran's military service.

3.  The Veteran has not been shown to currently have tinnitus that is causally or etiologically related to his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service, nor may it be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in active service. 38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In this case, the RO did provide the appellant with notice in February 2004, prior to the initial decision on the claims in August 2004, as well as in September 2010.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the notice letters about the information and evidence that is necessary to substantiate his claims for service connection.  Specifically, the February 2004 and September 2010 letters stated that the evidence must show that he had an injury in military service or a disease that began in, or was made worse during military service, or that there was an event in service that caused injury or disease; that he has a current physical or mental disability; and, that there is a relationship between his current disability and an injury, disease, or event in military service.  Additionally, the statement of the case (SOC) and the supplemental statements of the case (SSOC) notified the Veteran of the reasons for the denial of his application and, in so doing, informed him of the evidence that was needed to substantiate his claims.

In addition, the RO notified the Veteran in the notice letters about the information and evidence that VA will seek to provide.  In particular, the February 2004 and September 2010 letters indicated that reasonable efforts would be made to help him obtain evidence necessary to support his claims, including that VA would request any pertinent records held by Federal agencies, such as military records, and VA medical records.  The Veteran was also informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claims.

The RO also informed the Veteran about the information and evidence that he was expected to provide.  Specifically, the February 2004 and September 2010 letters notified the Veteran that he must provide enough information about his records so that they could be requested from the agency or person that has them.  It was also requested that he complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, if there were any private medical records that he would like VA to obtain on his behalf.  In addition, the February 2004 and September 2010 letters informed him that it was his responsibility to ensure that VA received all requested records that are not in the possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id.

In the present appeal, the appellant was provided with notice of the type of evidence necessary to establish a disability rating and effective date in the September 2010 letter.  Following that letter, the RO readjudicated the Veteran's claims for service connection in a supplemental statement of the case (SSOC).  Thus, VA cured any defect in the notice before the case was transferred to the Board on appeal, and no prejudice to the appellant will result in proceeding with the issuance of a final decision. Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Moreover, the Board concludes below that service connection for bilateral hearing loss and tinnitus is not warranted.  Thus, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and service personnel records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  He was also provided an opportunity to testify at a hearing before the Board.

In addition, the Veteran was afforded VA examinations in June 2004 and October 2010 in connection with his claim for bilateral hearing loss and tinnitus.  The latter examination was provided in compliance with a prior remand.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the October 2010 VA examination and medical opinion obtained in this case are more than adequate, as they are predicated on a full reading of the Veteran's claims file.  They consider all of the pertinent evidence of record, to include the statements of the appellant, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  In fact, the examiner specifically discussed the findings in service and other possible factors to which the Veteran's current disorders are attributable.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them a SOC and SSOCs, which informed them of the laws and regulations relevant to the Veteran's claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the veteran in this case.



Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss and tinnitus.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  The letter further stated that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."

The Director of the VA Compensation and Pension Service also observed in Training Letter 10-02 that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  It was noted that delayed-onset tinnitus must also be considered.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss and tinnitus.  His service treatment records are negative for any complaints, treatment, or diagnosis of such disorders.  Indeed, during his October 1964 enlistment examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
15 (20)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
20 (25)

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

The Veteran was later provided a separation examination in October 1968 during which his ears and drums were found to be normal.  He also denied having a medical history of hearing loss and ear trouble.  On the authorized audiological evaluation, his pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
20
25
LEFT
10
0
10
15
30

Although it appears that there was a slight decrease in his hearing since his enlistment examination, the Veteran did not meet VA standards for hearing loss pursuant to 38 C.F.R. § 3.385 at the time of his separation from service.  He also had a hearing loss profile of "H1." See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).

The Board further notes that the Veteran did not seek treatment for bilateral hearing loss or for tinnitus within one year of his separation from service.  Therefore, the Board finds that the bilateral hearing loss and tinnitus did not manifest in service or within one year thereafter.

The Board does observe the Veteran's February 2006 hearing testimony that he first noticed tinnitus right after he separated from service.  He also submitted a statement in January 2010 asserting that he had told examiners that he had ringing in his ears, but that they did not seem concerned.  He further told the October 2010 VA examiner that he had had buzzing in his left ear for a long time.  The two latter reports in January 2010 and October 2010 appear vague and do not specifically indicate that tinnitus began in service.  However, the Veteran's hearing testimony does suggest that he began experiencing tinnitus immediately following his separation from service.  

The Board notes that the Veteran is competent to report his experience and symptoms in service and thereafter.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent to state that he has had tinnitus since his military service.  However, the Board finds that his history is not credible.  His allegations are inconsistent with the contemporaneous record.  As previously discussed, the Veteran's service treatment records do not document any tinnitus.  In fact, he specifically denied having a medical history of any ear trouble at the time of his October 1968 separation examination.  As such, there is affirmative evidence actually showing that he denied having any ear disorders.

Moreover, the Veteran has provided inconsistent reports regarding the onset of his tinnitus.  As previously noted, he testified in February 2006 that the disorder began immediately after service.  However, he told the August 2004 VA examiner that he had had ringing in his left ear for 25 to 30 years, but that he could not recall the specific circumstances or date of onset.  The Board notes that such a timeframe would place the onset between 1974 and 1979, which would have been 6 to 11 years after his period of service and not immediately following his separation.  As such, the Veteran's own statements are inconsistent.  Therefore, the Board finds that the Veteran's reported history regarding the onset of his tinnitus to be not credible.

Nevertheless, the Board does note that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran has argued that he was exposed to acoustic trauma during his period of service and that this was the injury sustained from which his bilateral hearing loss and tinnitus resulted.  The Veteran is considered competent to relate a history of noise exposure during service. See 38 C.F.R. § 3.159(a)(2).  In addition, the post-service medical records show that the Veteran has current bilateral hearing loss by VA standards as well as tinnitus. See 38 C.F.R. § 3.385.

Nevertheless, the Board finds that the evidence of record does not link the Veteran's current bilateral hearing loss and tinnitus to service.  In this regard, the June 2004 VA examiner opined that it was less than likely that the Veteran's hearing loss and tinnitus are the result of the acoustic trauma, injury, disease, or event in the military service.  The examiner based his rationale on the fact that the Veteran had normal hearing at the time of his separation examination and first reported having tinnitus three to four years prior to an April 2001 examination. 

Moreover, the October 2010 VA examiner reviewed the Veteran's claim file and history and performed a physical examination.  She specifically noted that his hearing was within normal limits upon entering and leaving military service.  She observed that there was some variation amongst those tests, but she indicated that she could not find a reference to the standard of calibration used for each testing occasion, which would add another variable.  She stated that the changes in hearing were mostly within a test/retest reliability range and that most of the changes in the Veteran's hearing occurred many years after his separation from service.  The examiner also indicated that she could not find any complaint of tinnitus, ringing, or ear noise in any of the Veteran's military records.  She concluded that the hearing loss was most consistent with a familial type of loss and that it was less than likely that the current disorder was caused by, the result of, or aggravated by his active military service.  The examiner also observed that the Veteran had an extensive history of noise exposure over 40 years since his military service both with and without hearing protection.  She stated that repeated studies have shown that military noise exposure causes immediate hearing loss and that a delayed onset of hearing loss does not occur.  In addition, the examiner commented that the Veteran's onset of tinnitus is vague, as he simply stated that he had had the disorder for a "long time."  She again noted that he has had over 40 years with noise exposure as a truck driver with it being greater for the left ear, which was the ear in which he reported having tinnitus, as well as farming and motorcycle riding.  Therefore, she opined that tinnitus was not caused by, the result of, or aggravated by his active military service.  The examiner concluded that it is at likely as not that the Veteran's current hearing loss and tinnitus are related to his decades-long civilian noise exposure rather than the three years of active military service.  

There is no medical evidence showing otherwise.  Therefore, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss and tinnitus.

Because the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for bilateral hearing loss and for tinnitus is not warranted.




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Reasons for Remand:  To ensure compliance with a prior remand and to adjudicate an inextricably intertwined issue.

The Board previously remanded the claim for service connection for diabetes mellitus in August 2010.   The Veteran had contended that he currently has diabetes mellitus due to herbicide exposure in service.  In particular, he argued that he was exposed to herbicides when he flew on a C-130 from Ching Chuan Kang (CCK), Taiwan, to Cam Ranh Bay, Vietnam, in either August 1968 or September 1968 to recover aircraft parts.  The Veteran had submitted lay statements corroborating his allegation, but his service records did not document any service in Vietnam.  The National Personnel Records Center (NPRC) also indicated that there is no evidence in the Veteran's claims file substantiating any service in the Republic of Vietnam.  However, the Board found it unclear as to whether there may be any temporary duty orders, travel vouchers, morning reports, or flight manifests that may document such service.  Therefore, the Board found that a remand was necessary to determine whether the Veteran had service in the Republic of Vietnam.

Following the remand, the RO did submit a request to the U.S. Army Joint Service Records Research Center (JSRRC).  In January 2011, JSRRC provided a response indicating that the history submitted by the 314th Tactical Airlift Wing (TAW), the higher headquarters for the 314th Field Maintenance Squadron (FMS) (at Ching Chuan Kang Air Base (AB), Taiwan) had been reviewed for the period from July 1968 to December 1968.  The history revealed that elements of the unit operated at various locations and stated that several changes in the number of aircraft and crews took place at the Forward Operating Locations (FOLS) from October 1968 to December 1968.  At Cam Ranh Bay in the Republic of Vietnam, the number of aircraft was reduced in the October and then raised by the end of the month.  However, the information did not provide the names or locations of the various crew members.  

Nevertheless, the Board notes that there is still no indication of whether there may be any temporary duty orders, travel vouchers, morning reports, or flight manifests that may document the Veteran's alleged service in the Republic of Vietnam.  Indeed, there is no documentation that a search for such records could not be performed or that a search had negative results.  The Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "The Board itself errs in failing to ensure compliance." Id.  Therefore, the Board finds that another remand is necessary to determine whether the Veteran had service in the Republic of Vietnam.

The Board further notes that a decision on the claim for service connection for diabetes mellitus could change the outcome of the Veteran's claim for service connection for erectile dysfunction.  In this regard, the Board observes that the Veteran has contended that the latter disorder is secondary to his diabetes mellitus.  As such, the claims are inextricably intertwined.  For this reason, the issue of service connection for diabetes mellitus must be resolved prior to resolution of the claim for service connection for erectile dysfunction. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).   Accordingly, a remand is required for the RO to adjudicate the inextricably intertwined issue.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED to for the following action:

1.  The RO should ensure that the Veteran's complete personnel records are associated with the claims file and attempt to obtain TDY orders showing that he had service in Vietnam between August 1968 and September 1968.  Such a request should be made from any source that may contain or archive such records or any other source of records which may verify TDY in Vietnam, such as travel vouchers, flight manifests, or passenger or crew lists from C-130 aircraft that flew from Ching Chuan Kang (CCK), Taiwan, to Cam Ranh Bay, Vietnam from August 1968 to September 1968.

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The RO should document all attempts, including any negative responses, and the appellant should be notified of any action to be taken.  If such records cannot be requested, the claims file should be properly documented.

2.   When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).   No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


